Citation Nr: 1040570	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for prostate cancer, status 
post radical retropubic prostatectomy, currently rated 40 percent 
disabling.

2 Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the disability 
rating for the Veteran's prostate cancer from 10 to 40 percent 
disabling, effective December 6, 2004, and denied a TDIU rating.  

This claim was previously before the Board in July 2007 and 
September 2009 at which times it was remanded for more 
development.  

By decision dated in July 2008, the RO increased the disability 
rating for prostate cancer, status post radical retropubic 
prostatectomy to 100 percent disabling, effective from October 
23, 2002, the date of the Veteran's claim for service connection 
and assigned a 40 percent disability rating effective February 1, 
2008.  Where a veteran has filed a notice of disagreement (NOD) 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the evaluation 
of the Veteran's prostate cancer residuals, beginning February 1, 
2008, remains before the Board.  The claim for a higher rating 
prior to February 1, 2008 is not before the Board as the Veteran 
was in receipt of a 100 percent disability rating prior to that 
date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Treatment records show that the Veteran was first diagnosed with 
prostate cancer in April 2002 and underwent radical retropubic 
prostatectomy in July 2002.  In a February 2003 rating decision, 
service connection was granted for adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy.  A 100 
disability rating was assigned, effective October 23, 2002, and a 
non-compensable disability rating effective March 1, 2003, six 
months after the date of surgery as per 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

In an August 2004 rating decision, the RO increased the Veteran's 
disability rating from non-compensable to 10 percent, effective 
March 1, 2003.  

In December 2004, the Veteran submitted a claim for increase and 
in the March 2005 rating action on appeal, the RO increased the 
rating from 10 percent to 40 percent, effective December 6, 2004.  
The Veteran disagreed with the effective date of the 40 percent 
rating and perfected an appeal as to that issue to the Board.  

By rating decision dated in July 2008, the RO increased the 
rating to 100 percent disabling, effective from October 23, 2002, 
the date of the Veteran's claim for service connection and 
assigned a 40 percent disability rating effective February 1, 
2008.  This award was based on a June 2008 VA treatment record 
which showed a recurrence of the Veteran's prostate cancer with 
external radiation beginning in October 2006 and ending in July 
2007.  The effective date of February 1, 2008 was assigned 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528 which 
assigns a 100 percent disability rating for malignant neoplasms 
of the genitourinary system for six months after the date of 
surgery, thereafter rating based on residuals.  

As a result of the July 2008 rating decision, the Veteran was in 
receipt of a 100 percent rating, effective from October 23, 2002, 
to February 1, 2008.  In a September 2009 decision, the Board 
denied the claim for an effective date earlier than December 6, 
2004, for the 40 percent rating.  

Pursuant to the September 2009 Board remand, the Veteran was 
afforded a new VA examination as the most recent VA examination 
in the record at that time was dated in January 2005, prior to 
the August 2006 prostate cancer recurrence.  During a September 
2009 VA examination, the examiner recorded the Veteran's report 
that he experienced a recurrence of his prostate cancer in 2006 
which required additional external radiation which was completed 
on October 13, 2009.  

The most recent VA treatment record in the file is a June 2008 
note which shows that the Veteran began external radiation 
therapy for his prostate cancer recurrence in October 2006 an 
ended this radiation therapy in July 2007.  This note also 
indicates that the Veteran was to see a radiation oncologist 
again regarding his gastrointestinal complaints.  

During the September 2009 VA examination the Veteran indicated 
that he underwent external radiation until October 13, 2009 due 
to his 2006 prostate cancer recurrence.  It appears that there 
are outstanding VA treatment records that have not yet been 
associated with the claims file which may show that the Veteran 
underwent additional radiation therapy for his prostate cancer 
recurrence until October 2009.  If so, that would necessitate a 
continued 100 percent disability pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  A remand is required so that any records 
dated after June 2008 may be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

If the recent VA treatment records show that the Veteran did, in 
fact, undergo external radiation until October 13, 2009, the RO 
should schedule the Veteran for a new examination pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Further pursuant to the September 2009 Board remand, the Veteran 
was afforded a VA examination to determine whether he is unable 
to secure and maintain gainful employment (physical or sedentary) 
in light of his service-connected disabilities.  While a 
September 2009 VA examiner opined that the Veteran's prostate 
cancer residual symptoms of urinary incontinence with urgency and 
fecal incontinence would impact seriously his usual activity or 
usual work as a truck driver, the examiner failed to opine 
whether the Veteran's service-connected disabilities, which 
include prostate cancer residuals, would preclude all gainful 
employment for which the Veteran's education and occupational 
experience would otherwise qualify him.  Friscia v. Brown, 7 Vet. 
App. 294 (1994). 

Service connection is in effect for prostate cancer residuals, 
currently rated 40 percent disabling; diabetes mellitus, 20 
percent; diabetic neuropathy of the bilateral upper and lower 
extremities, 10 percent each; and erectile dysfunction, 0 
percent.  The Veteran's combined disability rating is 60 percent.  
He does not currently meet the percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all 
cases where service connected disabilities preclude gainful 
employment, regardless of the percentage evaluations.  38 C.F.R. 
§ 4.16(b).  However, the Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance 
without ensuring that the claim is referred to VA's Director of 
Compensation and Pension (C&P) for consideration of an 
extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The Board is thus also required 
to remand the appeal so that it can be referred to the Director 
of C&P if the Veteran does not meet the percentage requirements 
after his claim for increased rating for prostate cancer 
residuals is readjudicated. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records 
from June 2008 to the present.  If these 
records are unobtainable, a negative 
reply must be noted in writing and 
associated with the claims file.

2.  If a review of the newly obtained VA 
treatment records shows continued 
radiation therapy for the Veteran's 
recurrence of prostate cancer through 
October 2009, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature of his 
service-connected residuals of prostate 
cancer.  The claims folder must be made 
available to the examiner for review.  
The examination should comply with AMIE 
protocols and all residuals should be 
reported in detail.      

3.  Afford the September 2009 VA 
examiner the opportunity to supplement 
his report.  The claims file must be 
made available to the examiner for 
review.  

Based on a review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that the Veteran's service-connected 
disabilities (prostate cancer residuals, 
currently rated 40 percent disabling; 
diabetes mellitus, 20 percent; diabetic 
neuropathy of the bilateral upper and 
lower extremities, 10 percent each; and 
erectile dysfunction, 0 percent), 
without regard to any non service-
connected disabilities or his age, 
render him unable to secure and follow a 
substantially gainful occupation 
(physical or sedentary). 

A complete rationale should be provided 
for any opinion expressed.  

If the September 2009 VA examiner is 
unavailable or the requested opinion 
cannot be provided without another 
examination, the AMC/RO should schedule 
the Veteran for a new VA examination and 
direct the new examiner to give his or 
her opinion regarding the above 
question.

4.  If the Veteran does not meet the 
percentage requirements for a TDIU under 
38 C.F.R. § 4.16(a), the AMC/RO should 
refer the case to VA's Director of C&P 
for consideration of entitlement to a 
TDIU under the provisions of 38 C.F.R. § 
4.16(b). 

5.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claims.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC).  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

